Citation Nr: 0810910	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  03-35 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, continued a 50 percent 
disability rating for service-connected PTSD.  

In April 2003, the veteran submitted a timely notice of 
disagreement as to the RO's denial of an increased rating for 
service-connected PTSD.  The veteran also appealed the 
portion of an October 2002 rating decision that denied 
entitlement to service connection for headaches.  
Subsequently, the RO issued an October 2003 Statement of the 
Case (SOC) addressing the issues of entitlement to service 
connection for headaches and an increased rating for PTSD.  
In December 2003, the veteran submitted a timely substantive 
appeal as to both issues and those issues were certified to 
the Board.  

In August 2006, the Board remanded the veteran's appeal for 
additional evidentiary development, to include scheduling the 
veteran for a VA examination.  In a rating decision dated in 
August 2007, the RO granted entitlement to service connection 
for headaches, and the veteran was notified that the grant of 
service connection was considered a full grant of the benefit 
sought.  As such, the issue of entitlement to service 
connection for headaches is no longer on appeal and only the 
issue of entitlement to an increased rating for service-
connected PTSD is properly before the Board for appellate 
consideration.  

On his December 2003 substantive appeal, VA Form 9, the 
veteran indicated that he wanted a hearing before a Veterans 
Law Judge.  The veteran was scheduled a Travel Board hearing 
in December 2006; however, he requested the hearing be 
rescheduled.  The veteran's hearing was rescheduled for June 
2006; however, the veteran, through his representative, 
requested that the hearing be cancelled and his appeal be 
transferred to the Board for adjudication.  The Board, then, 
finds that all due process has been satisfied with respect to 
the veteran's right to a hearing.  




FINDING OF FACT

PTSD is characterized by ongoing symptoms of intrusive 
thoughts and flashbacks about his service in Vietnam, 
difficulty sleeping due to nightmares, night sweats, and 
panic attacks, exaggerated startle response, anger outbursts, 
irritability, and social isolation, which cause deficiencies 
in areas, including mood, family relations, and work.  


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.  

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in May 2002 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also advised that he should send 
information describing any additional evidence or the 
evidence itself, which effectively informed him that he 
should provide any evidence in his possession that pertains 
to his claim.  

The Board notes the RO sent the veteran letters in February 
2004 and September 2006 that fully addressed all four notice 
requirements.  Although these letters were not sent before 
the initial AOJ decision in this matter, the Board finds that 
the timing error was not prejudicial to the veteran because 
the actions taken by VA after providing notice essentially 
cured the error in the timing of notice.  Not only has the 
veteran been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an August 2007 Supplemental SOC after the notice was 
provided.

The Board also notes the RO sent the veteran a letter in 
March 2006 which indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim for an increased evaluation.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from July 2003 to March 
2007 and the veteran has also submitted private medical 
records dated from April 1999 to August 2003.  In this 
regard, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Board also notes that the veteran was afforded VA 
examinations in June 2002 and February 2007 in conjunction 
with his claim.  However, the veteran's representative has 
recently argued that a new VA examination and/or opinion is 
necessary because the February 2007 VA examination was 
inadequate, specifically with regard to the GAF score 
rendered at the examination and whether the veteran's 
service-connected PTSD renders him unemployable.  The 
examiner entered a GAF score and justified thw assigned 
score.  The Board finds no prejudice to the veteran given the 
favorable decision rendered herein.  In addition, the Board 
notes the evidence shows the veteran has maintained 
employment throughout the appeal period, despite his service-
connected disability.  It is therefore the Board's conclusion 
that no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  We conclude that the disability has 
not significantly changed and a uniform evaluation is 
warranted.

Service connection for PTSD was established in August 1994, 
and the RO assigned a 10 percent disability rating.  In a 
March 1998 rating decision, the RO increased the veteran's 
disability rating to 50 percent, effective December 2, 1997. 

In May 2001, the veteran requested his service-connected 
disability be re-evaluated for a higher rating, but, in a 
January 2003 rating decision, the RO continued his 50 percent 
disability rating.  The veteran appealed the RO's 
determination to the Board.  He contends that his service-
connected disability warrants a disability rating higher than 
50 percent.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2007).  As noted, the veteran is currently rated as 
50 percent disabled under the general rating formula.  A 50 
percent rating is warranted where there is an occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or the inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is a total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is defined as indicating some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

After carefully considering the evidence of record in light 
of the rating criteria provided above, the Board finds the 
veteran's service-connected PTSD warrants a 70 percent 
disability rating, but no higher, since the inception of this 
appeal.  The pertinent evidence of record shows the veteran's 
service-connected PTSD is manifested by intrusive thoughts 
and flashbacks about his service in Vietnam, difficulty 
sleeping due to nightmares, night sweats, and panic attacks, 
exaggerated startle response, anger outbursts, irritability, 
and social isolation.  The evidence shows the veteran's PTSD 
symptoms are of such severity and persistence that they cause 
deficiencies in most areas, including his mood, family 
relations, and work.  

Throughout the appeal period, the veteran has described his 
mood as depressed and angry, and his affect has been 
variously described as intense, anxious, and sad.  See VA 
examination reports dated June 2002 and February 2007.  The 
evidence also shows the veteran maintains an isolated 
lifestyle as he reports that he avoids people and 
conversations, becomes nervous around people, and has no 
friends.  The veteran's PTSD is also manifested by anger and 
irritability, which causes him to have occasional thoughts of 
hurting others.  In this regard, the Board notes the veteran 
has also described impaired relationships with his wife and 
sons due to his PTSD symptoms.  Although the veteran has 
maintained a lengthy marriage, he has reported a history of 
abusing his wife and recently described their relationship as 
"stormy."  He also feels he is unable to relate to his 
sons.  See VA examination reports dated June 2002 and 
February 2007.  

As to occupational impairment, the evidence shows the veteran 
has significant difficulty interacting with his co-workers 
and supervisor due to periods of anger and irritability.  The 
evidence shows the veteran has maintained his job as a 
janitor throughout the appeal period and was the head janitor 
at one time.  See VA outpatient treatment records dated from 
July 2003 to March 2007.  However, the evidence shows that, 
despite the veteran's continued employment, he has 
consistently reported problems interacting with his co-
workers.  The veteran reports that he likes things to be done 
correctly, and when the other janitors do not complete their 
duties to his satisfaction, he comes frustrated, angry, and 
irritated, which leads to conflicts.  

In sum, as noted above, the Board finds the evidence shows 
the veteran suffers from deficiencies in most areas due to 
his PTSD symptoms.  The Board notes there is no evidence of 
record which shows the veteran has many of the symptoms 
specifically enumerated for the 70 percent rating under DC 
9411.  The Board also notes the veteran's GAF score has 
fluctuated between 50 and 70 throughout the appeal, which 
denote serious to mild symptoms, respectively.  See VA 
examination reports dated June 2002 and February 2007; see 
also VA outpatient treatment records dated from July 2003 to 
March 2007.  However, the symptoms listed under the 70 
percent rating and on the GAF continuum are essentially 
examples of the type and degree of symptoms for each 
evaluation, and the veteran need not demonstrate exact 
symptoms to warrant a 70 percent evaluation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds 
that the veteran's PTSD symptoms, to specifically include his 
avoidance of social interaction, difficulty adapting to 
stressful social and work situations, and significant 
difficulty in establishing and maintaining effective work and 
family relationships, more nearly approximate the level of 
disability contemplated by the 70 percent rating.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2007).  

The evidence does not, however, show that the veteran's 
symptoms are of such severity that they cause a total 
occupational and social impairment to warrant the highest 
possible rating of 100 percent.  While the veteran has 
deficiencies in these areas, he has been able to maintain a 
marriage and full-time employment despite his symptoms.  The 
Board notes the veteran has reported having thoughts of 
hurting others; however, those thoughts have been shown to be 
no more than occasional.  In addition, the objective evidence 
of record consistently shows he is oriented to time and place 
and has adequate thought processes and communication.  
Despite his intrusive thoughts about Vietnam, the veteran has 
consistently denied having delusions or hallucinations.  
Moreover, there is no objective evidence of grossly 
inappropriate behavior, inability to perform activities of 
daily living, or memory loss for names of close relatives, 
one's own occupation, or one's own name.  Therefore, the 
Board finds the preponderance of the evidence is against the 
grant of a disability rating higher than 70 percent. 38 
C.F.R. §§ 4.7, 4.130, DC 9411 (2007).

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the evidence of record, the 
Board finds there are no other diagnostic codes that provide 
a basis to assign an evaluation higher than the 70 percent 
rating currently assigned.  In addition, the evidence shows a 
generally consistent level of disability, and consequently, a 
70 percent rating, but no higher, is warranted from the date 
of claim.  See Hart, supra.  

In summary, for the reasons and bases set forth above, the 
Board finds the veteran's service-connected PTSD warrants a 
70 percent rating, but no higher, throughout the appeal 
period.  All reasonable doubt has been resolved in favor of 
the veteran.  38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


